DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 12 are objected to because of the following informalities:  the language “at at” in line 2 is not correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mills (NPL: Evaluation of Aerial Remote Sensing Techniques for Vegetation Management in Power-Line Corridors) in view of Kottenstette (US 20170076438 A1), and further in view of Godzaridis (US 20190080520 A1).
Regarding to claim 1, Mills discloses a system (page 3380; left column: sensors collect high-resolution and multispectral imagery and LiDAR data; the imagery data and LiDAR data are 
a vegetation module to receive image data from an image source (page 3380; left column: sensors collect and receive high-resolution and multispectral imagery and LiDAR; page 3380; right column; A. Vegetation: the algorithm employs a simplified pulse-coupled neural network (PCNN) that uses spectral features as input; page 3381; right column; B. Relative Positioning: vegetation detection takes place in multispectral images; page 3383; right column; IV. Data Collection: sensors collect aerial data for sensor evaluation; two separate providers were contracted to collect data over the test site; collect LiDAR data at 200 kHz; page 3384; left column; V. Analysis and Results: assess each of the sensors and their feasibility for vegetation management; data collected from the flight trials were postprocessed using techniques; Mills; page 3387; Fig. 8; Fig. 9; right column; third paragraph: the first tree is imaged from stations 1 and 2; the second tree is imaged from stations 2 and 3); 
receive image data (page 3380; left column: sensors collect and receive high-resolution and multispectral imagery and LiDAR data; page 3381; left column; second paragraph: the maximum value of the input image; page 3383; right column; IV. Data Collection: sensors collect aerial data for sensor evaluation; collect data over the test site; collect LiDAR data at 200 kHz; page 3384; left column; V. Analysis and Results: assess each of the sensors and their feasibility for vegetation management; data collected from the flight trials were postprocessed using techniques);
estimate a vegetation segmentation mask (page 3380; left column; II. Background: segment tree crowns; page 3380; right column; A. Vegetation Detection: segmentation of trees 
    PNG
    media_image1.png
    264
    583
    media_image1.png
    Greyscale
; page 3388; Fig. 10: marks and tree crowns segmentation are generated as illustrated in Fig. 10
    PNG
    media_image2.png
    361
    906
    media_image2.png
    Greyscale
);

    PNG
    media_image3.png
    424
    921
    media_image3.png
    Greyscale
);
estimate a relief surface using a digital terrain model (page 3380; Fig. 1; left column; second paragraph: Segmenting tree crowns; 
    PNG
    media_image4.png
    262
    454
    media_image4.png
    Greyscale
 page 3386; Fig. 7; right column; second paragraph: intensity of the map pixels symbolizes an increase in height from black to white; page 3387; right column, lines 10-14: in order to estimate the height of trees the height of the tree base, which is located of the ground, is estimated using neighboring points; hence a relief surface is estimated for all trees; page 3388; Fig. 10; left column: Table V shows the results of tree height estimation; 
    PNG
    media_image5.png
    373
    933
    media_image5.png
    Greyscale
);
generate a vegetation masked digital surface model based on the digital terrain model, the vegetation segmentation mask and at least one of the 3D point cloud and the 2.5D DSM 
    PNG
    media_image3.png
    424
    921
    media_image3.png
    Greyscale
);
generate a canopy height model based on the generated vegetation masked digital surface model (page 3384; left column; A. Tree Crown Delineation: the algorithm was only applied to those areas of the image that contained the power-line corridor; page 3386; Section V.C: the absolute height was calculated only for the trees; ground level is not estimated for other objects; a canopy height model consists of the absolute locations and the heights of the tree is generated; Mills; page 3386; Fig. 7; right column: Fig. 7 shows an example of the depth maps generated by the algorithm using the multispectral images; intensity of the map pixels 
    PNG
    media_image6.png
    418
    913
    media_image6.png
    Greyscale
); and
generate at least one analysis with an analysis module, wherein the analysis module receives the generated canopy height model prior to execution of the analysis module, and wherein the analysis module uses the generated canopy height model in the generation of the at least one analysis (section II. C: first paragraph: it is implicitly that the height and the absolute position of the trees, corresponding to the canopy height model, are used to determine the clearance from the power lines and to determine the appropriate action, i.e. should a tree be removed or trimmed and the equipment that is required for the job; page 3380; left column; first and second paragraph: automate the process of data analysis for vegetation management; data was then postprocessed to extract the necessary information required for vegetation management and then compared with ground truth to provide a quantitative assessment of accuracy and feasibility; page 3380; left column; II. Background: detect any vegetation growing within the power-line corridor; Segmenting tree crowns not only 
    PNG
    media_image1.png
    264
    583
    media_image1.png
    Greyscale
; page 3388; Fig. 10: marks and tree crowns segmentation are generated as illustrated in Fig. 10
    PNG
    media_image2.png
    361
    906
    media_image2.png
    Greyscale
).
Mills fails to explicitly disclose: 

a vegetation processor, coupled to the memory, and in communication with the vegetation module, and operative to execute program instructions to:
the 2.5D DSM.
In same field of endeavor, Kottenstette teaches:
a memory for storing program instructions (Fig. 27; [0108]: a memory 2704; [0112]:  flash memory, a magnetic disk drive, an optical drive, a programmable read-only memory, and a read-only memory); 
a vegetation processor, coupled to the memory, and in communication with the vegetation module, and operative to execute program instructions to (Fig. 27; [0108]: a processor 2702; [0109]: the processor 2702 is configured to implement the functionality described herein using computer executable instructions stored in temporary):
estimate a vegetation segmentation mask (Fig. 5A; Fig. 5B; [0151]: generate a final binary foreground mask; Fig.  19A; [0268]: classify ground material, e.g., vegetation and roof types).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mills to include a memory for storing program instructions; a vegetation processor, coupled to the memory, and in communication with the vegetation module, and operative to execute program instructions to: estimate a vegetation segmentation mask as taught by Kottenstette. The motivation for doing so would have been to divide an image into segments, each of which can represent one or more objects; to result in a 
Mills in view of Kottenstette fails to explicitly disclose the 2.5D DSM.
In same field of endeavor, Godzaridis teaches:
generate at least one of a 3D point cloud and a 2.5D Digital Surface Model based on the received image data (Fig. 6; [0015]: a resulting 2.5 D terrain mesh in a design region surrounded by a 3-D reality model; [0041]: obtain textures for the design region from the 3-D reality model; [0045]: generate a 2.5 D terrain mesh; applies the texture data to the generated 2.5 D terrain mesh); 
generate a vegetation masked digital surface model based on the digital terrain model, the vegetation segmentation mask and at least one of the 3D point cloud and the 2.5D DSM (Fig. 6; [0015]: a resulting 2.5 D terrain mesh in a design region surrounded by a 3-D reality model; [0041]: obtain textures for the design region from the 3-D reality model; [0045]: generate a 2.5 D terrain mesh; applies the texture data to the generated 2.5 D terrain mesh; Fig. 15; [0046]: 2.5 D terrain mesh is visible in a design region surrounded by a 3-D reality 
    PNG
    media_image7.png
    364
    539
    media_image7.png
    Greyscale
 [0047]: the combined 2.5 D terrain mesh and 3-D model is displayed to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mills in view of Kottenstette to include generating at least one of a 3D point cloud and a 2.5D Digital Surface Model based on the received image data; generate a vegetation masked digital surface model based on the digital terrain model, the vegetation segmentation mask and at least one of the 3D point cloud and the 2.5D DSM as taught by Godzaridis. The motivation for doing so would have been to generate a 2.5 D terrain mesh and apply the texture data to the generated 2.5 D terrain mesh as taught by Godzaridis in paragraph [0045].

Regarding to claim 2, Mills in view of Kottenstette and Godzaridis discloses the system of claim 1, further comprising program instructions to: compute at least one of: at least one Key 
    PNG
    media_image8.png
    120
    439
    media_image8.png
    Greyscale
; page 3380; Fig. 9; right column:  
    PNG
    media_image9.png
    145
    463
    media_image9.png
    Greyscale
 ).

Regarding to claim 3, Mills in view of Kottenstette and Godzaridis discloses the system of claim 2, further comprising program instructions to: receive the computation at at least one of a vegetation management module, an allocation module for resource planning and a tree-trimming scheduling module (Mills; page 3380; left column; first paragraph: automate the process of data analysis for vegetation management; page 3388; right column; first paragraph and second paragraph: data for vegetation management; the long-term management of vegetation).


receive the image data at a segmentation process, wherein the image data includes a plurality of pixels representing an area of interest (Mills; page 3383; right column; A. Aerial Data: Rollie 39 megapixel (MP) camera captures digital images; page 3384; left column; A. Tree Crown Delineation: Of the multispectral images captured, a series of nine images were selected for processing; page 3386; Fig. 7; right column: Fig. 7 shows an example of the depth maps generated by the algorithm using the multispectral images; intensity of the map pixels symbolizes an increase in height from black to white);
identify a category for each pixel in the area of interest (Mills; page 3384; left column; A. Tree Crown Delineation: the algorithm was only applied to those areas of the image that contained the power-line corridor; page 3386; Fig. 7; right column: Fig. 7 shows an example of the depth maps generated by the algorithm using the multispectral images; intensity of the map pixels symbolizes an increase in height from black to white);
mark the received image with the identified category for each pixel (Mills; page 3384; left column; A. Tree Crown Delineation: the automated segmentation algorithm has successfully detected and removed shadow from all trees present; page 3386; Fig. 7; right column: Fig. 7 shows an example of the depth maps generated by the algorithm using the multispectral images; intensity of the map pixels symbolizes an increase in height from black to white); and

    PNG
    media_image10.png
    274
    559
    media_image10.png
    Greyscale
; page 3386; Fig. 7; right column: Fig. 7 shows an example of the depth maps generated by the algorithm using the multispectral images; intensity of the map pixels symbolizes an increase in height from black to white).

Regarding to claim 5, Mills in view of Kottenstette and Godzaridis discloses the system of claim 4, wherein the mark identifies the vegetation pixels (Mills; page 3386; Fig. 7; right column: Fig. 7 shows an example of the depth maps generated by the algorithm using the multispectral images; intensity of the map pixels symbolizes an increase in height from black to white; 
    PNG
    media_image6.png
    418
    913
    media_image6.png
    Greyscale
; page 3388; Fig. 10; left column; second and third paragraph: 
    PNG
    media_image11.png
    356
    921
    media_image11.png
    Greyscale
).

Regarding to claim 6, Mills in view of Kottenstette and Godzaridis discloses the system of claim 1, wherein the received image is a pair of images for an area of interest, and a first image of the pair of images is an image of the area of interest taken at a different angle from a second image of the pair of images (Mills; page 3387; Fig. 8; Fig. 9; right column; third 
    PNG
    media_image12.png
    339
    432
    media_image12.png
    Greyscale
).

Regarding to claim 7, Mills in view of Kottenstette and Godzaridis discloses the system of claim 6, wherein generation of at least one of the 3D point cloud and the 2.5D Digital Surface Model based on the received image data (same as rejected in claim 1) further comprises program instructions to:
match all of the pixels from the first image to corresponding pixels in the second image (Mills; page 3386; Fig. 7; right column; second paragraph; the depth maps are generated by the matching algorithm using the multispectral images; page 3388; Fig. 10; left column; third paragraph: the stereo matching algorithm; 
    PNG
    media_image13.png
    365
    927
    media_image13.png
    Greyscale
 ); and
generate a 3D point cloud (Mills; page 3382; left column: C. Height Estimation: a popular method used in the estimation of heights and depths, in both computer vision and photogrammetry, is stereo matching; detect power poles and estimate the height of vegetation using stereo images; page 3386; C. Height Estimation: Height estimation from image data required postprocessing using the stereo matching algorithms described in Section II-C. Fig. 7 shows an example of the 3D depth maps generated by the algorithm using the multispectral images); 
Mills in view of Kottenstette and Godzaridis further discloses: generate a 3D point cloud (Kottenstette; [0189]: LIDAR measurements are in the form of point clouds; 3D LIDAR points).

Regarding to claim 8, Mills in view of Kottenstette and Godzaridis discloses the system of claim 7, wherein generation of the 2.5D Digital Surface Model (Godzaridis; [0041]: obtain textures for the design region from the 3-D reality model; [0045]: generate a 2.5 D terrain 
bin the 3D point cloud to a 2.5D grid to generate the 2.5D Digital Surface Model (Godzaridis; Fig. 6; [0015]: a resulting 2.5 D terrain mesh in a design region surrounded by a 3-D reality model; [0041]: obtain textures for the design region from the 3-D reality model; [0045]: generate a 2.5 D terrain mesh; applies the texture data to the generated 2.5 D terrain mesh; Fig. 15; [0046]: 2.5 D terrain mesh is visible in a design region surrounded by a 3-D reality model; [0047]: the combined 2.5 D terrain mesh and 3-D model is displayed to a user).

Regarding to claim 9, Mills in view of Kottenstette and Godzaridis discloses the system of claim 8, wherein the 2.5D Digital Surface Model represents a surface of each element in the area of interest (Godzaridis; Fig. 6; [0015]: a resulting 2.5 D terrain mesh in a design region surrounded by a 3-D reality model; [0041]: obtain textures for the design region from the 3-D reality model; [0045]: generate a 2.5 D terrain mesh; applies the texture data to the generated 2.5 D terrain mesh; Fig. 15; [0046]: 2.5 D terrain mesh is visible in a design region surrounded by a 3-D reality model; [0047]: the combined 2.5 D terrain mesh and 3-D model is displayed to a user).

Regarding to claim 10, the claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 10. 



Regarding to claim 12, the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 12.

Regarding to claim 13, the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 13. 

Regarding to claim 14, the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 14. 

Regarding to claim 15, the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 15. 

Regarding to claim 16, the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 16.

Regarding to claim 17, the claim limitations are similar to claim limitations recited in claim 8. Therefore, same rational used to reject claim 8 is also used to reject claim 18. 


In same filed of endeavor, Kottenstette discloses a non-transitory, computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to perform a method comprising (Fig. 27; [0108]: a memory 2704; [0112]:  flash memory, a magnetic disk drive, an optical drive, a programmable read-only memory, and a read-only memory; Fig. 27; [0108]: a processor 2702; [0109]: the processor 2702 is configured to implement the functionality described herein using computer executable instructions stored in temporary):
The rest claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 18. 

Regarding to claim 19, the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 19. 

Regarding to claim 20, the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 20. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616